928 F.2d 1133
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Jules T. SMITH, Plaintiff-Appellant,v.W.J. ESTLARK, Officer, Barbara Austin, Nurse, Defendants,James J. Blanchard, Governor, James L. Kelly, Sheriff,County of Saginaw, Defendants-Appellees.
No. 90-1906.
United States Court of Appeals, Sixth Circuit.
March 28, 1991.

E.D.Mich., No. 90-60126;  LaPlata, J.
E.D.Mich.
DISMISSED.
Before KEITH and DAVID A. NELSON, Circuit Judges, and BAILEY BROWN, Senior Circuit Judge.

ORDER

1
This appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.


2
A review of the documents before the court indicates that the appellant appealed from an order of the district court which dismissed defendants James Blanchard, James Kelly, and Saginaw County.  However, the court further ordered that the complaint and order be served on the two remaining defendants, W.J. Estlark and Barbara Austin.


3
Absent Fed.R.Civ.P. 54(b) certification, an order disposing of fewer than all the claims or parties involved in the action is not appealable.    Liberty Mut. Ins. Co. v. Wetzel, 424 U.S. 737, 742-45 (1976);  Solomon v. Aetna Life Ins. Co., 782 F.2d 58, 59-60 (6th Cir.1986).  No Rule 54(b) certification was made in the instant case.  The final decision of the district court has not been entered during the pendency of this appeal;  therefore, this court lacks jurisdiction.    See Gillis v. United States Dep't of HHS, 759 F.2d 565, 569 (6th Cir.1985).


4
It is ORDERED that the appeal be, and it hereby is, dismissed.  Rule 9(b)(1), Rules of the Sixth Circuit.